Citation Nr: 1632993	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for service-connected malaria.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertensive cardiomyopathy with congestive heart failure (CHF), to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1964 to March 1966 and was awarded the Vietnam Service Medal and Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

On June 6, 2016, the Veteran's representative submitted a statement requesting that the Board "wait the entire 90 days before issuing your decision as we intend to submit additional evidence and a Brief."  On June 14, 2016, the Veteran's representative submitted a Brief and stated "[t]his is our final submission in support of the appeal and we waive any remaining time to send additional evidence or arguments.  Please forward the case to the Board for a decision."  To the extent that the representative's June 6, 2016 submission was a request for a 90 day extension prior to Board action, the June 14, 2016 clearly waived any remaining time and asked for the case to be forwarded to the Board for a decision.  As such, a Board decision is appropriate at this time.       

Subsequent to the Statement of the Case (SOC) issued in June 2014, additional documents submitted by the Veteran (through his representative) were associated with his claims file.  To the extent that the received documents are considered evidence, the Veteran filed his substantive appeal in July 2014 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

Also, a February 2014 rating decision granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective April 5, 2013, and denied entitlement to service connection for hearing loss, tinnitus and sleep apnea.  In October 2014, the Veteran submitted a Notice of Disagreement (NOD) as to these issues.  A February 2015 letter to the Veteran from the AOJ recognized that the Veteran had filed a NOD as to the February 2014 rating decision.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the October 2014 NOD as to the February 2014 rating decision.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's malaria was not an active disease and there have been no malaria residuals.  

2.  The Veteran's hypertension is causally related to his service-connected PTSD.

3.  The Veteran's hypertensive cardiomyopathy with CHF is causally related to his service-connected PTSD.

4.  The Veteran was not diagnosed with IHD during the appeal period.


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 0 percent is not warranted for the Veteran's malaria.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2016).


2.  The criteria for entitlement to service connection for hypertension on a secondary basis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for entitlement to service connection for hypertensive cardiomyopathy with CHF on a secondary basis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

4.  The criteria for entitlement to service connection for IHD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Asist

VA has a duty to notify and duty to assist a Veteran in the claims process.  Considering the favorable outcome detailed below as to the grant of entitlement to service connection for hypertension and hypertensive cardiomyopathy with CHF, VA's fulfillment of its duties to notify and assist need not be addressed with respect  to those issues and the below discussion is applicable to the Veteran's malaria and IHD claims only.

With respect to the Veteran's IHD claim, the Veteran was provided with adequate notice in a February 2012 letter, prior to the August 2012 rating decision on appeal.  With respect to the Veteran's malaria claim, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a February 2012 letter, prior to the August 2012 rating decision on appeal.
The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and private medical records.

The evidence of record referenced potentially outstanding medical records.  First, a February 2012 VA memo labeled "CAPRI Records Worksheet" referenced VA treatment from a VA facility in Elgin (which was listed separately from the Jesse Brown VA Medical Center (VAMC)) from June 2010 to February 2012.  VA treatment records of record date to February 2012.  On the Veteran's June 2011 claim (which specifically listed malaria and IHD), the Veteran noted receiving VA treatment at the Jesse Brown VAMC, but did not provide a date for such treatment.  The Veteran also submitted a VA Form 21-526EZ (Fully Developed Claim (Compensation)) in February 2012 for IHD and noted VA treatment at the Jesse Brown VAMC from February 2012 to February 2012.  

Also, a February 2012 VA treatment note stated that the Veteran wanted to transfer his care to VA from his private primary care physician, Dr. T.  A June 2012 VA treatment record referenced that private medical records from the Veteran's prior primary care physician were obtained; such records are not associated with the Veteran's claims file.  In addition, a May 2016 (received June 2016) medical opinion from Dr. H.S. stated that the Veteran "was recently admitted to the emergency room for decompensated heart failure and dyspnea on March 11, 2016;" no records related to this treatment are of record.      

While acknowledging the potential outstanding records, the Board notes that any records are likely not relevant to the Veteran's malaria or IHD claims.  As will be discussed further below, the evidence of record indicated that Veteran's malaria was not an active disease and that there have been no malaria residuals.  As to any records (either VA or private) available prior to February 2012, as will be discussed below, the July 2012 VA Disability Benefits Questionnaire (DBQ) noted that the Veteran was treated for malaria in service in the 1960s and that "since he has not required further treatment and has not had symptoms compatible with malaria to date."  As such, any records dated prior to February 2012 are not likely to include any evidence of malaria as an active disease.  As such, remanding the Veteran's malaria claim to obtain any medical records that may be available would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As will be discussed further below, the Veteran's IHD claim is being denied primarily on the basis that such disability has not been diagnosed during the appeal period.  As to any records (either VA or private) available prior to February 2012, as will be discussed below, of record are multiple medical records with diagnostic testing subsequent to February 2012 that did not indicate IHD.  As such, any records dated prior to February 2012 are not likely to include a diagnosis of IHD.  In addition, the most recent medical records of record are from June 2014 and as noted the May 2016 opinion from Dr. H.S. referenced hospitalization in March 2016.  It was noted that this hospitalization was for decompensated heart failure and dyspnea, with no mention of IHD.  It does not appear, therefore, that any records from this hospitalization would include a diagnosis of IHD.  As such, remanding the Veteran's IHD claim to obtain any medical records that may be available would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Also, the Board finds that the Veteran's June 2011 claim did not "sufficiently identify" VA medical records that he desired to be obtained because the Veteran did not indicate in that statement that he desired such records to be obtained and the statement also did not identify a date for such treatment.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).  As such, Sullivan is inapplicable.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  With respect to the Veteran's malaria claim, the Veteran was provided with a VA examination in July 2012.  With respect to the Veteran's IHD claim, he was provided with a VA examination in February 2012.  Upon review, the Board finds these examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).   
   
In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Malaria

Legal Criteria

The Veteran's malaria has been rated under Diagnostic Code 6304 (Malaria) during the entire appeal period.  The August 2012 rating decision on appeal granted entitlement to service connection for malaria and assigned a 0 percent disability rating, effective June 2011.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2016), a 100 percent disability rating is assigned for an active disease.  The Diagnostic Code notes that "[t]he diagnosis of malaria depends on the identification of the malarial parasites in blood smears...Relapses must be confirmed by the presence of malarial parasites in blood smears."  The Diagnostic Code does not provide for a disability rating other than 100 percent, but does instruct to "rate residuals such as liver or spleen damage under the appropriate system."  

Analysis

The Veteran filed a claim for entitlement to service connection for malaria in June 2011.  

A February 2012 VA treatment note stated that the Veteran reported "having abdominal discomfort in December...Symptoms persisted for 2-3 weeks, then resolved" and that "[s]ymptoms have not returned."  The note stated that the Veteran "was concerned that his a[bd]ominal discomfort might represent a reactivation of his malaria."  An assessment was noted of abdominal pain "resolved, etiology unclear."

The Veteran was afforded a VA examination in July 2012 and an Infectious Diseases DBQ was completed.  The DBQ referenced the Veteran as being diagnosed with malaria in 1965 and that he was hospitalized in-service in the 1960s for malaria and treatment of one relapse.  It was noted that "since [in-service treatment] he has not required further treatment and has not had symptoms compatible with malaria to date."  The DBQ noted that the Veteran's malaria was inactive and that there were no symptoms attributable to the disease.  It was also noted that a July 2012 malaria smear was negative.  The examiner stated that the Veteran "has no physical or historical data to support a diagnosis of active malari[a]."  

The evidence of record contains no further evidence suggestive of an active malaria disease since the July 2012 VA examination.

Upon review, the Board finds that, throughout the appeal period, the Veteran's malaria was not an active disease and there have been no malaria residuals.  While a February 2012 VA treatment note referenced that the Veteran "was concerned that his abdominal discomfort might represent a reactivation of his malaria," the Veteran is not competent to address whether he has active malaria or any residuals, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As to this issue, the Board finds the July 2012 VA DBQ, which noted specifically that the Veteran's malaria was inactive and that there were no symptoms attributable to the disease, to be the most probative evidence of record.  Moreover, Diagnostic Code 6304 specifically states that "[r]elapses must be confirmed by the presence of malarial parasites in blood smears" and the only malaria smear of record was negative, as noted in the July 2012 VA DBQ.  As referenced, a disability rating in excess of 0 percent is only warranted under Diagnostic Code 6304 for active malaria and the Diagnostic Code also instructs to rate residuals under the appropriate system.  In this case, the Board finds that, throughout the appeal period, the Veteran's malaria was not an active disease and there have been no malaria residuals.  The Veteran has not alleged at any point during the appeal what residuals he has.  As such, the Board concludes that an initial disability rating in excess of 0 percent is not warranted for the Veteran's malaria and to this extent the Veteran's claim must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2016).

Extraschedular Rating

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2016).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  As discussed above, throughout the appeal period, the Veteran's malaria was inactive and had no symptoms attributable to it and there were no malaria residuals.  The Veteran's inactive malaria and lack of symptoms is contemplated by the rating schedule, which specifically provides disability rating based on active malaria and also instructs to rate residuals under the appropriate system.  As such, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's malaria because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral is unnecessary.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

TDIU

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the evidence of record does not suggest, that his service-connected malaria resulted in an inability to secure or follow a substantially gainful occupation.  In this regard, the July 2012 VA DBQ noted that the Veteran's malaria did not impact his ability to work and as discussed above, the Veteran's malaria was inactive and had no symptoms attributable to it and there were no malaria residuals.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

III.  Hypertension and Hypertensive Cardiomyopathy with CHF

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As noted above, the Veteran is service-connected for PTSD.  The evidence of record indicates a diagnosis of hypertension and hypertensive cardiomyopathy with CHF.  See, e.g., May 2011 IHD DBQ, February 2012 VA IHD DBQ, May 2016 Dr. H.S. Opinion.  As such, the key remaining issue is whether the Veteran's hypertension and hypertensive cardiomyopathy with CHF were caused or aggravated by his service-connected PTSD.

The only competent medical opinion of record addressing this key issue is a June 2016 private medical opinion from Dr. H.S.  The opinion noted that "[t]he entire claims file and medical records were made available for my review" and also referenced that Dr. H.S. spoke with the Veteran and included facts from such discussion.  The opinion also included citation to relevant medical records.  The opinion stated that "[r]esearch has shown that PTSD, anxiety, and depression are predictive of later incidence of hypertension and prescription treatment for hypertension" and cited to medical research (specifically a medical journal article, a copy of which was submitted with the opinion) in support of this statement.  The opinion also stated that:
	
For many years, physicians referred to stress as "the silent killer."  The relationship between stress, such as this [V]eteran's PTSD, and heart problems is undisputed.  PTSD stimulates the heart rate, but this type of stimulation is not healthy like the type of stimulation a person receives when they exercise.  This constant long term stress damages the heart.
The opinion concluded that "[b]ased on review of this [V]eteran's records and supporting medical research, it is my opinion that it is as likely as not that his service connected PTSD aided in the development of and permanently aggravates his hypertension, hypertensive cardiomyopathy, and congestive heart failure."  

Upon review, the Board finds the June 2016 private opinion to be the most probative evidence of record as to the issue of secondary service connection.  This opinion referenced review of the Veteran's claims file, cited to evidence of record, indicated that the Veteran's hypertension, hypertensive cardiomyopathy and CHF are causally related to his service-connected PTSD and provided a valid rationale in support of this opinion.  As noted, there are no other competent opinions of record that addressed the issue of secondary service connection with respect to PTSD.  As such, the Board finds that the Veteran's hypertension and hypertensive cardiomyopathy with CHF are causally related to his service-connected PTSD.  The Board concludes that the criteria for entitlement to service connection for hypertension and hypertensive cardiomyopathy with CHF on a secondary basis have been met and to this extent the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

IV.  IHD

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  IHD is a condition for which presumptive service connection is warranted due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).

The evidence of record indicates that the Veteran served in Vietnam during the Vietnam era.  See, e.g., DA Form 24 (noting the Combat Infantry Badge as being presented in Vietnam in September 1965).  As such, in-service herbicide exposure is presumed.  

As noted above, the Board has granted entitlement to service connection for hypertensive cardiomyopathy with CHF (and hypertension).  As will be discussed further below, the Board concludes that the overall evidence indicates that the heart disability that the Veteran has is hypertensive cardiomyopathy with CHF and that he was not diagnosed with IHD during the appeal period.  

The Veteran specifically applied for entitlement to service connection for IHD in June 2011 and also submitted a duplicate claim for IHD in February 2012.  The August 2012 rating decision on appeal specifically denied entitlement to service connection for IHD, as did the June 2014 SOC.

The Veteran submitted a VA Form 21-0960A-1 (IHD DBQ) in June 2011 that was completed by Dr. T. in May 2011.  The DBQ noted that the Veteran did not have IHD.  A diagnosis was noted of hypertension with hypertensive cardiomyopathy and CHF.  Diagnostic testing was referenced, specifically an exercise test (completed in February 2007) and an echocardiogram (completed in January 2010).  Dr. T. stated that the Veteran "has CHF, but not IHD."  

The Veteran was afforded a VA examination in February 2012 and an IHD DBQ was completed.  It was noted that the Veteran did not have IHD.  A diagnosis was noted of hypertension.  It was noted that the Veteran reported "exercise stress test 2 years ago with private [doctor] was negative for blocked arteries."  

Of record are various VA treatment records.  These records include extensive records related to a hospitalization in August 2013, which was noted to have occurred due to a diagnosis of acute decompensated systolic heart failure.  Prior to this hospitalization, VA treatment records referenced an assessment of hypertension and CHF and did not reference a diagnosis of IHD.  See, e.g., June 2013 VA treatment note.  While hospitalized in August 2013, a left heart catheterization (LHC) and coronary angiography was conducted.  The VA treatment record that documented the results of this testing, which included more detailed results, included a final diagnosis of "angiographically normal coronary arteries."  

While the VA treatment record that documented the results of the LHC and coronary angiography noted normal coronary arteries, two subsequent August 2013 VA treatment notes referenced the August 2013 LHC as showing "minimal" coronary artery disease (CAD).  The Board notes that for presumptive service connection purposes, IHD is defined to include CAD.  See 38 C.F.R. § 3.309(e) (2016).  While acknowledging these records, the Board finds that the overall evidence of record indicates that the Veteran did not have IHD, to include CAD.  

Initially, as noted, the VA treatment record that documented the results of the August 2013 LHC included a final diagnosis of "angiographically normal coronary arteries."  In addition, multiple VA treatment records subsequent to the two August 2013 references to minimal CAD not only did not reference a diagnosis of IHD (or CAD), but specifically provided evidence to the contrary of such a diagnosis.  In this regard, an August 20, 2013 VA treatment note stated that "[t]he clear cardiac cath[eterization] from [August 2013] indicates a nonischemic etiology of his [ejection fraction]."  While this VA treatment note included an assessment of "[i]schemic changes on ECGs," no diagnosis was provided of IHD, to include CAD.  Subsequent to the Veteran's August 2013 hospitalization, an August 2013 VA treatment note referenced such hospitalization and stated "LHC without [evidence of] obstructive CAD."  A diagnosis was noted of chronic heart failure.  A September 2013 VA treatment note stated "[IHD] Screen: [Veteran] does not have [cardiovascular disease]" and a VA cardiology consult note from the same date noted an assessment of chronic heart failure and also stated "LHC without [evidence of] obstructive CAD."  A January 2014 VA treatment note referenced the August 2013 LHC as indicating "no obstructive CAD" and included an assessment of nonischemic cardiomyopathy.  A February 2014 VA cardiology note referenced the August 2013 LHC as indicating "normal coronaries" and included a diagnosis of CHF and nonischemic cardiomyopathy.  The most recent relevant VA treatment note is from April 2014, which also referenced the August 2013 LHC as indicting "normal coronaries" and included a diagnosis of CHF and nonischemic cardiomyopathy.

As discussed above, also of record is a May 2016 private medical opinion from Dr. H.S.  This opinion did not reference the Veteran as having IHD.  A positive opinion was provided addressing secondary service connection (with respect to PTSD) for hypertension, hypertensive cardiomyopathy and CHF, but such opinion did not reference IHD.

Upon review of the evidence, the Board concludes that the Veteran did not have IHD at any time during the appeal period.  A June 2011 IHD DBQ specifically stated that the Veteran "has CHF, but not IHD" and a February 2012 VA IHD DBQ also noted that the Veteran did not have IHD.  Subsequent VA treatment records included various references to the Veteran having CHF and nonischemic cardiomyopathy.  As discussed, two VA treatment notes referenced an August 2013 LHC as showing "minimal" CAD.  Various other evidence, to include the VA treatment record that documented the results of this testing, as well as multiple VA treatment records subsequent to the two August 2013 references to minimal CAD, not only did not reference a diagnosis of IHD (or CAD), but specifically providence evidence to the contrary of such a diagnosis.  Moreover, the May 2016 private medical opinion from Dr. H.S. referenced the Veteran as having hypertension, hypertensive cardiomyopathy and CHF, but did not reference IHD.  Overall, the Board finds that the evidence of record indicates that that the Veteran did not have IHD at any time during the appeal period.  The Board concludes that the overall evidence indicates that the heart disability that the Veteran has is hypertensive cardiomyopathy with CHF, which as discussed above, entitlement to service connection has been granted for.    

To the extent that the Veteran and his representative's statements indicate that the Veteran has IHD, the Veteran and his representative are not competent to address the issue of whether he has IHD, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to this issue, the Board finds the various competent medical evidence discussed above to be of significantly more probative value.    
The threshold requirement for entitlement to service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Without competent evidence of IHD at any time during the appeal period, the Veteran's claim cannot succeed.

In conclusion, the Board finds that the Veteran was not diagnosed with IHD during the appeal period.  As such, the Board concludes that the criteria for entitlement to service connection for IHD have not been met and to this extent the Veteran's claim is therefore denied.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


ORDER

An initial disability rating in excess of 0 percent for malaria is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for hypertensive cardiomyopathy with CHF is granted.   

Entitlement to service connection for IHD is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


